                 UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF WISCONSIN

KENNO SOLESBY-FUNMAKER,

                     Plaintiff,
                                                    Case No. 18-CV-1205-JPS
v.

SANDRA HAUTAMAKI and DAVID
TARR,                                                               ORDER

                     Defendants.


       On August 3, 2018, Plaintiff Kenno Solesby-Funmaker filed a

complaint against Defendants alleging violations of his First Amendment

rights. (Docket #1). On September 5, 2018, the Court issued a screening

order allowing the claims to proceed against the above-captioned

defendants and ordering responsive pleadings within 60 days of the order.

(Docket #5). On November 8, 2018, the Court entered a scheduling order.

(Docket #10). This case now comes before the Court on two motions filed

by Plaintiff.

       On November 13, 2018, Plaintiff filed a motion for default judgment

that was drafted on November 6, 2018. (Docket #11). However, because

Defendants submitted an answer on November 5, 2018 (Docket #6), which

is within 60 days of the screening order, Plaintiff’s motion for default

judgment must be denied. The case will proceed on the schedule stated in

the Court’s scheduling order. (Docket #10).

       On November 26, 2018, Plaintiff filed a motion for production, which

requests various categories of documents from each defendant. (Docket

#12). The Court’s scheduling order instructs Plaintiff to serve these requests
on Defendants, which can be done by mail. (Docket #10 at 2). “Simply filing

discovery requests with the Court either electronically or by mail, will not

qualify as service of these requests pursuant to the Federal Rules of Civil

Procedure.” Id., see also Fed. R. Civ. P. 34(a) (requiring parties to serve

production requests on each other).

      Accordingly,

      IT IS ORDERED that Plaintiff’s motion for default judgment

(Docket #11) be and the same is hereby DENIED; and

      IT IS FURTHER ORDERED that Plaintiff’s motion for production

(Docket #12) be and the same is hereby DENIED.

      Dated at Milwaukee, Wisconsin, this 4th day of December, 2018.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                                Page 2 of 2
